     Case 5:20-cv-03664-LHK Document 148 Filed 04/30/21 Page 1 of 4




1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
9
                                         SAN JOSE DIVISION
10
      CHASOM BROWN, WILLIAM BYATT,
11    JEREMY DAVIS, CHRISTOPHER                       Case No.: 5:20-cv-03664-LHK-SVK
      CASTILLO, and MONIQUE TRUJILLO,
12    individually and on behalf of all other             ORDER RE: GOOGLE SEARCH
13    similarly situated,                                 TERMS

14                  Plaintiffs,                           Re: Dkt. 140

15    vs.
16    GOOGLE LLC,
17
                    Defendant.
18
            Before the Court is the parties’ Joint Submission Re: Google Search Terms (Dkt. 140).
19
     Having considered the submission, and good cause having been shown, the Court orders as
20
     follows:
21
            For the ten Google-selected custodians (Glenn Bernston, Deepti Bhatnager, Sabine
22
     Borsay, Greg Fair, Helen Harris, Abdelkarim Mardini, Justin Schuh, Dan Stone, Alexei Svitkine,
23
     and Keith Wright), in addition to the 76 searches Google has already agreed to apply, Google
24
     shall also apply the following searches as modified and directed below:
25
                1. Incognito - allowed
26
                2. brows* /2 private* - requires further limitation; parties to meet and confer
27

28

                                                    -1-
     Case 5:20-cv-03664-LHK Document 148 Filed 04/30/21 Page 2 of 4



             3. “privacy policy” OR “in control” OR (you* /10 control) OR “your privacy” OR
1
                “your data” - requires further limitation; parties to meet and confer
2
             4. “Sin Rastro” - requires further limitation; parties to meet and confer
3
             5. (incognito OR (brow* /3 private*) OR (private /3 mode)) /p (disclos* OR
4               consent* OR confus* OR understand* OR mislead* OR misled) - allowed

5            6.    (incognito OR (private /3 mode) OR (private /3 brows*)) /50 (purpose OR
                  design* OR created OR function* OR operate* OR “works to” OR see* OR
6                 visible OR hide* OR conceal* OR track* OR associate* OR disassociate* OR
7                 save* OR block* OR prevent*) - allowed

8            7. incognito AND (“privacy policy” OR “privacy notice” OR “incognito screen” OR
                “new tab” OR represent* OR disclos*) - allowed
9
             8. (user* OR consumer* OR person OR people) /50 consent* /50 (data OR
10              information) - allowed
11           9. (incognito OR (private /3 brows*) OR (private /3 mode)) AND (launch* OR
                release*) AND (benefit* OR “privacy policy” OR (collect* /5 data /5 user*) OR
12
                purpose OR goal*)- allowed
13
             10. ((incognito OR (private /3 brows*) OR (private /3 mode)) AND ((data OR
14               information) /5 collect*)- allowed

15           11. (associate* OR association) /15 (user* OR account OR profile*)- allowed
16           12. (MyActivity OR “My Activity” OR profile*) AND ((private /3 brows*) OR
                 (private /3 mode) OR incognito) - allowed
17

18           13. (compli* OR comply OR audit OR investigat*) /50 ((consent /3 decree) OR
                 (consent /3 order) OR FTC OR F.T.C. OR “Federal Trade Commission”) -
19               allowed

20           14. (compli* OR comply) /50 (“California Consumer Privacy Act” OR CCPA OR
                 C.C.P.A. “Europe’s General Data Privacy Regulation” OR GDPR OR G.D.P.R.
21               OR (privacy /3 law* OR regulation*)- allowed
22           15. (support* OR against* OR lobb*) /25 (“California Consumer Privacy Act” OR
23               CCPA OR C.C.P.A. OR (consumer /3 privacy /3 law*))- allowed

24           16. Apple /15 launch ((private /3 brows*) OR (private /3 mode)) - allowed

25           17. ((private /3 brows*) OR (private /3 mode)) /15 Google* /15 power- allowed

26           18. Apple /30 Google* /15 (track* OR collect*) /3 data- parties to continue meet
                 and confer and provide status on 5/6/21; Google to provide hit counts
27

28

                                                -2-
     Case 5:20-cv-03664-LHK Document 148 Filed 04/30/21 Page 3 of 4



               19. (Brave OR Loginhood OR Killi OR BIGtoken or “Data Dividend Project” or
1
                   “Nielsen”) AND (monetiz* OR value OR paid OR pay*)- parties to continue
2                  meet and confer and provide status on 5/6/21; Google to provide hit counts

3              20. (purchase* OR sale OR sell OR market) /25 data- parties to continue meet and
                   confer and provide status on 5/6/21; Google to provide hit counts
4
               21. market /5 power /25 (search OR browser* OR ads OR advertising) - parties to
5                  continue meet and confer and provide status on 5/6/21; Google to provide hit
                   counts
6

7              22. “user data” AND (benefit* OR (revenue* /5 (ad OR advertising) OR “market
                   power” OR (improv* /5 product*) OR (improv* /5 service*))) AND (Analytics
8                  OR “Ad Manager”) - parties to continue meet and confer and provide status
                   on 5/6/21; Google to provide hit counts
9
               23. (Brave OR Edge OR Opera OR Safari OR Silk OR Mozilla OR Firefox) /25
10                 ((block* OR limit* OR stop*) /15 (“collection of data” OR “data collection” OR
                   track*))- parties to continue meet and confer and provide status on 5/6/21;
11
                   Google to provide hit counts
12
               24. ((Chasom /3 Brown) OR (Maria /3 Nguyen) OR (William /3 Byatt) OR (Jeremy
13                 /3 Davis) OR ((Chris OR Christopher) /3 Castillo) OR (incognito)) AND
                   (lawsuit* OR complaint* OR action* OR case) - parties to continue meet and
14                 confer and provide status on 5/6/21; Google to provide hit counts
15             25. (user* OR consumer*) /10 (control OR consent*) /15 data- parties to continue
16                 meet and confer and provide status on 5/6/21; Google to provide hit counts

17         For the five Court-ordered custodians (Dkt. 133-1) for which Google is to collect and
18 produce documents from June 1, 2014 to the present (Unni Narayanan, Jan Hannemman, Eric

19 Miraglia, Rahul Chowdhury, and Stephan Micklitz), and for the two Court-ordered custodians

20 for which Google to collect and produce documents from June 1, 2008 through December 31,

21 2010 (Sundar Pichai and Brian Rakowski), Google shall use only the following searches as

22 modified or directed:

23
               1. Incognito; - allowed
24
               2. private* /3 (brows* OR mode); - needs further limitation
25
               3. inPrivate - allowed
26
               4. “privacy policy” - needs further limitation
27
               5. (you OR your) /5 (control* OR privacy OR data); - allowed
28

                                                  -3-
     Case 5:20-cv-03664-LHK Document 148 Filed 04/30/21 Page 4 of 4




1             6. (chrome OR “privacy policy” OR “terms of service” OR “terms of use”) /p
2                (disclos* OR consent* OR confus* OR understand* OR mislead* OR misled). -
                 allowed
3
           SO ORDERED.
4

5    DATED: April 30, 2021                _____________________________________
                                           Honorable Susan van Keulen
6                                          United States Magistrate Judge
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             -4-
